SUMMARY ORDER
Appellant Ernest Gelin, pro se, appeals the district court’s judgment granting the motion of Lehman College and City College of the City University of New York to dismiss his civil rights complaint. Familiarity with the facts is assumed.
This Court reviews de novo a district court’s decision to grant a motion to dismiss, accepting all factual allegations as true and drawing all reasonable inferences in favor of the non-moving party. See Mason v. Am. Tobacco Co., 346 F.3d 36, 39 (2d Cir.2003). A district court’s application of the principles of res judicata will be reviewed de novo by this Court. See Boguslavsky v. South Richmond Sec., Inc., 225 F.3d 127, 129-30 (2d Cir.2000). The adjudication of a claim on the merits precludes its relitigation in a subsequent proceeding. See Cieszkowska v. Gray Line New York, 295 F.3d 204, 205 (2d Cir.2002). The dismissal of a claim as time-barred amounts to a merit-based adjudication for the purposes of res judicata analysis. See Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 228, 115 S.Ct. 1447, 131 L.Ed.2d 328 (1995).
The magistrate judge’s Report & Recommendation thoroughly reviewed Gelin’s complaint. An independent review of the record and relevant case law reveals that the district court was correct to dismiss Gelin’s complaint and there are no errors in the magistrate judge’s analysis.
For the foregoing reasons, the judgment of the district court is AFFIRMED.